Citation Nr: 1047927	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-06 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
asbestosis with localized areas of pleural thickening.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty from June 1955 to June 1959.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision by the Sioux Falls, 
South Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim for an increased 
(compensable) evaluation for his service-connected asbestosis 
with localized pleural thickening.


FINDINGS OF FACT

1.  For the period prior to June 22, 2006, the Veteran's 
asbestosis with localized areas of pleural thickening was not 
manifested by FVC scores of 75 to 80 percent predicted, FEV-1 
scores of 71 to 80 percent predicted, FEV-1/FVC scores of 71 to 
80 percent, or DLCO (SB) scores of 66 to 80 percent predicted on 
objective clinical evaluation, or by medical evidence of cor 
pulmonale, right ventricular hypertrophy, pulmonary hypertension, 
or episodes of acute respiratory failure, that would warrant the 
assignment of a compensable evaluation.  

2.  For the period from June 22, 2006 to February 12, 2007, the 
Veteran's asbestosis with localized areas of pleural thickening 
was manifested by clinical findings of a DLCO (SB) score that was 
76 percent of predicted value, and an FEV-1/FVC ratio that was 79 
percent of predicted value.

3.  From February 13, 2007, the Veteran's asbestosis with 
localized areas of pleural thickening was not manifested by FVC 
scores of 75 to 80 percent predicted, FEV-1 scores of 71 to 80 
percent predicted, FEV-1/FVC scores of 71 to 80 percent, or DLCO 
(SB) scores of 66 to 80 percent predicted on objective clinical 
evaluation, or by medical evidence of cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, or episodes of 
acute respiratory failure, that would warrant the assignment of a 
compensable evaluation.  



CONCLUSIONS OF LAW

1.  For the period prior to June 22, 2006, the criteria for a 
compensable evaluation for asbestosis with localized areas of 
pleural thickening have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.31, 4.97, Diagnostic Codes 6833, 6845 
(2010). 

2.  For the period from June 22, 2006 to February 12, 2007, the 
criteria for a compensable evaluation of no greater than 10 
percent for asbestosis with localized areas of pleural thickening 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Codes 6833, 6845 (2010). 

3.  From February 13, 2007, the criteria for a compensable 
evaluation for asbestosis with localized areas of pleural 
thickening have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.31, 4.97, Diagnostic Codes 6833, 6845 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

Initially, the Board notes that the Veteran's original claim for 
VA compensation for asbestosis with localized pleural thickening 
was granted in an April 2005 rating decision, which awarded 
service connection and a 10 percent initial evaluation, effective 
from September 30, 2004 to January 5, 2005, with a noncompensable 
evaluation taking effect January 6, 2005.  In a May 2005 rating 
decision, the evaluation was increased to a 10 percent rating, 
effective May 9, 2005.  In a January 2006 rating decision, the 10 
percent evaluation was decreased to noncompensable, effective 
April 1, 2006.  Although in February 2006 the Veteran filed a 
notice of disagreement with the January 2006 reduction, he 
subsequently withdrew this notice of disagreement in June 2006, 
stating that he would instead pursue a new claim for a rating 
increase in the near future.  In January 2007, he reopened his 
claim for a rating increase for asbestosis with localized areas 
of pleural thickening, and the February 2007 rating decision on 
appeal relates back to this application.

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Generally, the notice requirements of a claim have five elements: 
veteran status, existence of a disability, a connection between 
the veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VCAA notice must also: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request that the claimant provide 
any evidence in his possession that pertains to the claim.  See 
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  During the course of the appeal, § 3.159(b) was 
revised and the requirement that VA request that the claimant 
provide any evidence in his possession that pertains to the claim 
was removed from the regulation.

As previously noted, the increased rating claim at issue was 
filed in January 2007.  A VCAA notice letter was subsequently 
dispatched to the Veteran in February 2007, prior to the February 
2007 rating decision now on appeal, with a subsequent notice 
letter dispatched during the course of the appeal in May 2008.  
These letters address the increased rating issue on appeal and, 
collectively, satisfy the above-described mandates, as well as 
the requirements that the Veteran be informed of how VA 
calculates degree of disability and assigns an effective date for 
the disability, as prescribed in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  To the extent that there were any defects in 
the timing of the notice, these defects were cured by the RO's 
readjudication of the increased rating claim for asbestosis with 
localized pleural thickening in the subsequent rating 
decision/supplemental statement of the case dated in June 2008.  
See Medrano v. Nicholson, 21 Vet. App. 165, 169 (2007).

In addition, the duty to assist the Veteran has been satisfied in 
this case.  During the course of this appeal, the evidentiary 
record was developed with regard to the Veteran's claim for a 
rating increase for his respiratory disease, including obtaining 
relevant treatment records and pulmonary function tests 
addressing the severity of his service-connected asbestosis with 
localized areas of pleural thickening for the period covering one 
year prior to the date of claim (i.e., January 2006) to the most 
recent examination on record in May 2008.  The pulmonary function 
test reports of record present an objective assessment of the 
severity of the Veteran's respiratory disease using clinical 
terms of quantification prescribed by the applicable rating 
criteria.  All relevant records pertinent to this period appear 
to be in the Veteran's claims file and have been reviewed by both 
the RO and the Board in connection with his claim.  The VA has 
apparently undertaken all reasonable efforts in good faith to 
adequately develop the evidence.  Nothing in the record indicates 
that the Veteran has identified the existence of any other 
relevant evidence that is not associated with the claims file.  
He and his representative have had the opportunity to present 
evidence and argument in support of the claim throughout this 
appeal.  Thus, in view of the evidentiary development that has 
already been undertaken during the course of this appeal, the 
Board finds that the duty to assist has been satisfied in this 
case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved in 
favor of the claimant.  Reasonable doubt is doubt which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  38 C.F.R. §§ 3.102, 4.3 (2010).  The question is whether 
the evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

In this, and in other cases, only independent medical evidence 
may be considered to support medical findings.  The Board is not 
free to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, 
nothing on file shows that the Veteran has the requisite 
knowledge, skill, experience, training, or education to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions alone cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1) (2010).

Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2010).  Where there is a reasonable doubt as to 
the degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3 (2010).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-connected 
evaluation and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010).  
When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  
In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  38 C.F.R. § 
4.21 (2010).  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., Parts 3 
and 4, whether or not they were raised by the Veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The Veteran's service-connected asbestosis with localized areas 
of pleural thickening is rated under the criteria for 
interstitial lung disease, which provides for the assignment of a 
10 percent evaluation when the clinical evidence demonstrates the 
forced vital capacity (FVC) is 75 to 80-percent predicted, or; 
the diffusion capacity of carbon monoxide in a single breath 
(DLCO (SB)) is 66 to 80-percent predicted.  

Assignment of a 30 percent evaluation is warranted when the 
clinical evidence demonstrates the FVC is 65 to 74-percent 
predicted, or; the DLCO (SB) is 56 to 65-percent predicted.  

Assignment of a 60 percent evaluation is warranted when the 
clinical evidence demonstrates the FVC is 50 to 64-percent 
predicted, or; the DLCO (SB) is 40 to 55-percent predicted, or; a 
maximum exercise capacity of 15 to 20 ml/kg/min of oxygen 
consumption with cardiorespiratory limitation.  

Assignment of a 100 percent rating is warranted when the FVC is 
less than 50-percent predicted, or; the DLCO (SB) is less than 
40-percent predicted, or; the maximum exercise capacity is less 
than 15 ml/kg/minute of oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes that in the VA pulmonary examination report of 
February 2007, the examiner remarked in his report that the 
Veteran's asbestosis was a respiratory disease of the restrictive 
type, based on an inflammatory process that caused scarring and 
decrease in lung volume, as compared, for example, to asthma or 
chronic obstructive pulmonary disease (COPD), which are 
respiratory diseases of the obstructive type.  As such, the Board 
must also consider the applicability of the criteria for rating 
the Veteran's asbestosis as a restrictive lung disease, analogous 
to chronic pleural effusion or fibrosis, which is rated under the 
criteria contained in Diagnostic Code 6845, which provides for 
the assignment of a 10 percent evaluation for a forced expiratory 
volume in 1 second (FEV-1) of 71 to 80-percent of predicted 
value, or; an FEV-1/FVC ratio of 71 to 80 percent, or; a DLCO 
(SB) of 66 to 80-percent predicted.  

Assignment of a 30 percent evaluation is warranted for an FEV-1 
of 56 to 70-percent of predicted value, or; an FEV-1/FVC ratio of 
56 to 70 percent, or; a DLCO (SB) of 56 to 65-percent predicted.  

Assignment of a 60 percent evaluation is warranted for an FEV-1 
of 40 to 55-percent of predicted value, or; an FEV-1/FVC ratio of 
40 to 55 percent, or; a DLCO (SB) of 40 to 55-percent predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

Assignment of a 100 percent evaluation is warranted for an FEV-1 
of less than 40  percent predicted value, or; an FEV-1/FVC ratio 
of less than 40 percent, or; a DLCO (SB) less than 40-percent 
predicted, or; a maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation), or; 
cor pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory failure, 
or; requires outpatient oxygen therapy.

The pertinent clinical evidence shows that on examination and 
testing on June 22, 2006, the Veteran had an FEV-1 that was 87 
percent of predicted value and a DLCO (SB) that was 76 percent of 
predicted value.  Applying the aforementioned rating criteria 
permits the assignment of a 10 percent evaluation, and no higher, 
based on the DLCO (SB) score.

Testing on August 2, 2006, revealed an FVC that was 110 percent 
of predicted value and an FEV-1/FVC ratio that was 79 percent of 
predicted value.  Applying the aforementioned rating criteria 
permits the assignment of a 10 percent evaluation, and no higher, 
based on the FEV-1/FVC ratio.

A November 2006 treatment note shows that the Veteran's chronic 
cough associated with his history of asbestosis was characterized 
as stable.

VA chest X-ray films in January 2007 revealed stable clinical 
findings.  Examination shows that the Veteran's asbestosis was 
deemed by the treating physician to be well controlled by his 
current medication regimen.

VA pulmonary examination conducted on February 13, 2007, shows 
that the Veteran's FEV-1 was 83 percent of predicted value, his 
DLCO (SB) was 89 percent of predicted value, and his total lung 
capacity on lung volume testing was 114 percent, which was a 
normal value.  The Veteran's heart size was normal and there were 
no findings of cor pulmonale, pulmonary hypertension, or right 
ventricular hypertrophy.  Of note, the Veteran was being treated 
for sleep apnea with a continuous positive airway pressure (CPAP) 
machine, which the examining physician had clinically determined 
to have been unrelated to the Veteran's service-connected 
asbestosis.   Applying the aforementioned rating criteria permits 
the assignment of only a noncompensable evaluation based on the 
FEV-1 and DLCO (SB) scores obtained on clinical examination.

In response to the contention of the Veteran that his pulmonary 
function scores on examination in February 2007 were artificially 
improved by his use of antibiotics at the time to treat an acute 
infection and thus indicative of a false improvement, a VA 
physician opined in March 2008 that an acute infection, treated 
with antibiotics, would not improve a lung function score 
(specifically the DLCO score) beyond the function of the 
underlying disease process, which in the Veteran's case was 
asbestosis.

VA pulmonary function testing on May 19, 2008, shows an FEV-1 
score that was 82 percent of predicted value and a DLCO (SB) 
score that was 94 percent of predicted value, indicating no 
significant change in the Veteran's pulmonary state since his 
last prior examination in February 2007.  Applying the 
aforementioned rating criteria permits the assignment of only a 
noncompensable evaluation based on the FEV-1 and DLCO (SB) scores 
obtained on clinical examination.

In conclusion, the Board finds that the clinical evidence 
objectively supports the assignment of a noncompensable 
evaluation up to June 21, 2006, with assignment of a 10 percent 
evaluation from June 22, 2006 to February 12, 2007, and 
thereafter a noncompensable evaluation from February 13, 2007.



Extraschedular consideration
 
The Board finds that there is no evidence of an exceptional or 
unusual disability picture associated with the Veteran's service-
connected asbestosis with localized areas of pleural thickening, 
with such related factors as marked interference with employment 
or frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  The clinical 
evidence establishes that the Veteran's service-connected 
respiratory disability, by itself, does not produce a greater 
impact on his occupational capacity that renders impractical the 
criteria contemplated by the applicable rating schedule as 
contained in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
pertinent treatment reports indicate that the Veteran's 
asbestosis symptoms are generally mild and well controlled and do 
not require frequent hospitalization.  As such, the current state 
of his impairment due to asbestosis with localized areas of 
pleural thickening is adequately contemplated in the criteria for 
the noncompensable and 10 percent schedular evaluations presently 
assigned for the periods discussed above.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board is not required 
to discuss the possible application of an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 53 (1993).

						(CONTINUED ON NEXT PAGE)


ORDER

A compensable evaluation for asbestosis with localized areas of 
pleural thickening prior to June 22, 2006, is denied.

A 10 percent evaluation for asbestosis with localized areas of 
pleural thickening from June 22, 2006 to February 12, 2007, is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

A compensable evaluation for asbestosis with localized areas of 
pleural thickening  from February 13, 2007, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


